Case 2:18-cr-00379-WHW Document 120 Filed 06/05/19 Page 1 of 1 PageID: 330



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                        MINUTES OF PROCEEDINGS

NEWARK                                          DATE: JUNE 5, 2019

JUDGE: Hon. WILLIAM H. WALLS
COURT REPORTER: Yvonne Davion
COURTROOM DEPUTY: Elisaveta Kalluci

Title of Case:                                  Cr.#: 18-379 (WHW)

USA v. GERMAINE H. KING, DANIEL K. DXRAMS

Appearances:

Anthony Moscato, AUSA
Lakshmi Srinivasan Herman, AUSA
Christopher Braine, Detective
Gyula Balogh, Paralegal
Germaine H. King, a/k/a Germaine Howard, Pro Se
Kenneth W. Kayser, CJA (Standby Counsel for Defendant King)
Michael A. Orozco, ESQ. (Counsel for Defendant Dxrams)


Nature of proceedings:     CRIMINAL JURY TRIAL


Trial with Jury continued.
Defendants and Jury present.
Michael Van Gorder resumes on behalf of the Government.
James Whang sworn on behalf of the Government.
Michael Biondo sworn on behalf of the Government.
Damian Salvati sworn on behalf of the Government.
Paul Kochis sworn of behalf of the Government.
Trial adjourned at 2:30PM to resume June 6, 2019 at 10:00AM.
Ordered bail continues.


                                              Elisaveta Kalluci
                                               Courtroom Deputy

Time Commenced: 10:00AM
Time Adjourned: 2:30PM
